499 F.2d 95
UNITED STATES of America, Plaintiff-Appellee,v.Thedore HEINRICH, Defendant-Appellant.
No. 73-3245.
United States Court of Appeals, Ninth Circuit.
June 14, 1974.

Morris Sankary, San Diego, Cal., for defendant-appellant.
William D. Keller, U.S. Atty., Robert J. Perry, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL and KOELSCH, Circuit Judges, and MURRAY,1 District judge.
PER CURIAM:


1
Defendant appeals from a conviction of violating 21 U.S.C. 841(a)(1) (possession with intent to distribute marijuana).


2
Defendant was stopped on July 29, 1973, at the Temecula checkpoint.  Pursuant to that stop the marijuana was discovered.


3
We held in United States v. Bowen, 500 F.2d 960 (9th Cir. 1974), that such stops made after June 21, 1973, are unconstitutional when they do not occur at the functional equivalent of the border.


4
The Temecula checkpoint is 72 miles north of the international boundary and is not the functional equivalent of a border.


5
The evidence discovered pursuant to the stop should have been suppressed.


6
Reversed.



1
 Honorable William D. Murray, United States District Judge for the District of Montana, sitting by designation